                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

HOLLY HAYES, Administratrix of the
Estate of Hollis Bealer, Deceased                                                  PLAINTIFF

v.                                Case No. 4:18-cv-00816 KGB

UNITED STATES OF AMERICA                                                         DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that judgment is entered in favor of defendant the United States of America on the claims

of plaintiff Holly Hayes, as the Administratrix for the Estate of Hollis Bealer. Ms. Hayes’ claims

are dismissed with prejudice; the relief requested is denied.

       So adjudged this 31st day of January, 2020.


                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
